Citation Nr: 0003551	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for pulmonary 
emphysema, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971 and from August 1972 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  By a rating decision dated November 1993, the RO 
denied an increased disability evaluation for chronic 
pulmonary disease.  By a rating decision dated October 1999 
the RO increased the evaluation to 30 percent for the 
veteran's chronic pulmonary disease and denied entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).  

The Board in July 1997 remanded the case for further 
development, and following the accomplishment of the 
requested development, the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected pulmonary emphysema is 
characterized by an FEV-1 of 66 percent of predicted and an 
FEV-1/FVC of 76 percent, resulting in chronic mild 
obstructive disease.  

2.  The veteran's service-connected disabilities are 
pulmonary emphysema, evaluated as 30 percent disabling; 
residuals, fracture, first metacarpal, right hand (dominant), 
evaluated as 0 percent disabling; residuals, excision of 
lipoma, right upper arm (dominant), evaluated as 0 percent 
disabling; and left inguinal hernia, postoperative, evaluated 
as 0 percent disabling.  The combined disability rating is 30 
percent.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for pulmonary emphysema, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20, 4.97, Diagnostic Code 6603 (in effect prior 
to October 7, 1996), and Diagnostic Codes 6603 and 6604 
(effective October 7, 1996).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating

By a rating decision dated September 1989, the veteran was 
granted service connection for chronic obstructive pulmonary 
disease (COPD) and assigned a 10 percent evaluation effective 
December 16, 1988.  The veteran filed a reopened claim for an 
increased evaluation in August 1993.  During the prosecution 
of his appeal, the RO in October 1999 increased the 
evaluation for the veteran's COPD, re-characterized as 
pulmonary emphysema, to 30 percent disabling, effective 
August 25, 1993.  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board 
reviews the extent to which a service-connected disability 
adversely affects the veteran's ability to function under the 
conditions of ordinary daily life.  The Board then assigns a 
rating, which as far as practicable, is based upon the extent 
to which the current disability impairs the veteran's earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
evaluation.  Otherwise, the Board will assign the lower 
evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disability may 
require reevaluation in accordance with changes in his 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
That notwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran essentially contends that the 30 percent 
evaluation for his pulmonary emphysema does not adequately 
reflect the severity of his disability.  

A review of the evidence of record reveals that the veteran 
underwent a VA examination in April 1996 and that the 
diagnosis at that time was bronchitis and upper respiratory 
infection.  An addendum stated that after review of the 
pulmonary function testing, a new diagnosis was mild 
restrictive ventilatory deficit.  Pulmonary function tests 
revealed a forced expiratory volume at one second (FEV-1) of 
64 percent of predicted and a forced vital capacity (FVC) of 
69 percent of predicted.  The actual FEV-1/FVC was 77 
percent; the ratio of predicted values was 93 percent.  

At a September 1998 VA examination, the veteran complained of 
occasional dry cough with sputum on occasion.  The effect of 
dyspnea was said to be moderate after one flight of stairs, 
and the veteran had no asthma.  He used a metered dose 
inhaler, but had never been hospitalized for his condition.  
Pulmonary function tests showed that FEV-1 was 66 percent of 
predicted; FVC was 71 percent of predicted.  FEV-1/FVC was 76 
percent.  Diffusion capacity of the lungs for carbon monoxide 
(DLCO) was 84 percent of predicted.  Total lung capacity 
(TLC) was 118 percent, and residual volume (RV) was 219 
percent.  The diagnosis was chronic mild obstructive disease 
with air trapping.  

Social Security records show that an examination dated April 
1991 showed history of chronic emphysema and bronchitis for 
many years.  At the examination, the veteran complained that 
he could walk less than one block and up to about two flights 
of stairs.  His lungs were clear to auscultation and 
percussion.  The examiner's impression was emphysema and 
possible chronic obstructive pulmonary disease.  Another 
examination for social security purposes was conducted in 
November 1991.  The examiner noted complaints of shortness of 
breath.  The examination showed no clinical signs of lung 
disease.  There were no rales, rhonchi, wheezes, prolonged 
expiration, clubbing or cyanosis, and no decreased breath 
sounds.  The veteran did not have a barrel chest and no 
prolonged expiratory phase.  He denied chest pain and 
indicated that he was able to go up two flights of stairs and 
walk one block before he got shortness of breath.  The 
examiner indicated that there were no objective findings to 
support a diagnosis of emphysema.  

Social Security Administration records show that benefits 
from that agency had been terminated, as the veteran was 
determined to be able to maintain substantially gainful 
employment.  A March 1998 examination associated with his 
Social Security disability claim showed a history of chronic 
obstructive pulmonary disease of more than 20 years and 
complaints of shortness of breath when walking more than one 
mile.  He also occasionally wheezed.  There was no cough at 
the time of the examination and no history of congestive 
heart failure.  The veteran was noted to be a smoker, and at 
the time of that examination, was taking an Atrovent inhaler 
two puffs as needed and an Albuterol inhaler two puffs as 
needed.  Chest expansion was symmetrical, and the chest was 
clear to auscultation and percussion.  The veteran reported 
minimal exertional dyspnea.  Pulmonary function studies were 
not performed due to the normal chest examination.  The 
diagnosis was chronic obstructive pulmonary disease, mild, 
with chronic cigarette dependence.

The criteria for evaluating the veteran's service-connected 
respiratory disability, emphysema, previously rated as 
chronic obstructive pulmonary disease, are provided at 
38 C.F.R. § 4.97 (1999).  The provisions of the rating 
schedule for determining the disability evaluations for 
respiratory disorders were changed effective October 7, 1996.  
See 61 Fed. Reg. 46, 720-46, 731 (1996).  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (119).  
Therefore, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran a VA examination in 
September 1998, and reconsidered his claim under all 
applicable laws and regulations in increasing the evaluation 
to 30 percent by a rating decision dated October 1999; 
nevertheless, the veteran's appeal continued.

The veteran's emphysema is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6603.  The "old" criteria for evaluation of 
emphysema provide a 30 percent rating for moderate impairment 
manifested by moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on a level 
surface, or by pulmonary function tests consistent with 
findings of moderate emphysema.  A 60 percent evaluation was 
warranted for severe impairment manifested by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, or by ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  A 100 percent 
evaluation was warranted for pronounced impairment that was 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; the severity 
of the emphysema was confirmed by chest x-rays and pulmonary 
function tests.  

Under the criteria of Diagnostic Code 6603, as revised, a 100 
percent rating is warranted for disability manifested by an 
FEV-1 less than 40 percent of predicted value; or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40 percent of predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  A 60 percent 
rating is warranted for disability manifested by FEV- 1 of 
40- to 55 percent of predicted; or FEV-1/FVC of 40 to 55 
percent; or DLCO (SB) of 40 to 55 percent of predicted; or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6603 (1999).  

As is noted above, the veteran is entitled to evaluation 
under both the old and new criteria for respiratory 
disorders.  Currently, he has a 30 percent disability rating 
for his service connected emphysema.  However, a careful 
review of the evidence under either criteria demonstrates 
that an increased rating for his respiratory disability is 
not warranted at this time.  

Considering first the criteria in effect prior to October 7, 
1996, the evidence does not suggest severe disability with 
exertional dyspnea sufficient to prevent climbing one flight 
of stairs or walking one block without stopping, or 
ventilatory impairment of severe degree confirmed by 
pulmonary function test with marked impairment of health.  
While the veteran has reported some exertional dyspnea, as 
indicated by Social Security Administration examinations in 
1991, he has not indicated he cannot walk more than one block 
or climb a set of stairs without stopping to rest.  

Ventilatory impairment of a severe degree has also not been 
demonstrated.  The Social Security examination noted no 
rales, rhonchi, wheezes, prolonged expiration, clubbing or 
cyanosis.  There were no decreased breath sounds, and the 
veteran did not have a barrel chest, prolonged expiratory 
phase, or chest pain.  

Overall, the disability picture does not suggest severe 
impairment.  The veteran has not undergone frequent or 
prolonged hospitalization due to his service connected 
respiratory disability.  Based on these findings, a rating in 
excess of 30 percent under the criteria in effect prior to 
October 7, 1996, is not warranted.  

Likewise, review of the evidence in light of the revised 
criteria effective October 7, 1996, does not suggest an 
increased rating is warranted.  The new rating criteria are 
based upon specific numeric results of various pulmonary 
function tests, as is noted above.  See 38 C.F.R. § 4.97 
(1999).  The veteran's most recent VA examination in 
September 1998 is the only recent medical record indicating 
such test results.  FEV-1 was 66 percent of predicted, FVC 
was 71 percent of predicted, and FEV-1/FVC was 76 percent.  
The measured DLCO was 84 percent of predicted.  The veteran's 
diagnosis was mild obstructive lung disease.  These results 
do not equal or more nearly approximate those necessary for 
the next higher rating of 60 percent under Diagnostic Code 
6603 (1999).  38 C.F.R. § 4.7.  

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has, by itself, caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more.  
38 C.F.R. § 4.16(a).  

The record discloses that service connection is in effect for 
pulmonary emphysema, evaluated as 30 percent disabling; 
residuals, fracture, first metacarpal, right hand (dominant), 
evaluated as 0 percent disabling; residuals, excision of 
lipoma, right upper arm (dominant), evaluated as 0 percent 
disabling; and left inguinal hernia, postoperative, evaluated 
as 0 percent disabling.  The combined disability rating is 30 
percent.  

The Board notes that the veteran has not alleged an increase 
in severity of his noncompensable disabilities and there has 
been no medical evidence of such an increase in severity of 
these disabilities.

As the veteran's service-connected combined disability rating 
is only 30 percent, he does not meet the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Here, the veteran alleges that he is unemployable due to his 
service-connected disabilities, in particular his pulmonary 
emphysema.  The veteran was terminated from employment from 
the U.S. Postal Service because he failed to pass a pre-
employment physical examination.  Cause of the failure to 
pass the physical could not be obtained because the Postal 
Service does not keep records of pre-employment physicals.  
As mentioned above, evidence from the Social Security 
Administration showed that the veteran's benefits from that 
agency were terminated as the veteran was determined to be 
able to maintain substantially gainful employment.  The 
veteran's Vocational and Rehabilitation folder reveals that 
the veteran was attending Barber College and was due to 
complete the course in December 1998.  

The Board concludes that there is insufficient medical 
evidence to demonstrate that service-connected disabilities 
alone preclude the veteran from securing or following 
substantially gainful employment.  The sole compensably rated 
service-connected disability has been characterized by 
examiners as mild.  Moreover, the veteran has other 
nonservice-connected disabilities that affect his 
employability.  However, entitlement to a TDIU must be 
established solely on the basis of impairment arising from 
service-connected disorders.  Blackburn v. Brown, 4 Vet. App. 
395, 398 (1993).  The underlying determination, moreover, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can 
actually find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The Board therefore finds that 
entitlement to TDIU is not established.  38 C.F.R. §§ 3.340, 
4.16.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 30 percent for pulmonary emphysema 
is denied.  

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

 

